Fourth Court of Appeals
                               San Antonio, Texas
                                   November 8, 2019

                                  No. 04-19-00530-CV

                           Gwendolyn Yvonne MUHAMMAD,
                                      Appellant

                                           v.

                                     TITLEMAX,
                                       Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2018CV07019
                         Honorable J Frank Davis, Judge Presiding


                                     ORDER

       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to November 22, 2019. No further extensions absent extraordinary circumstances.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2019.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court